Relator was arrested under a charge of violating the anti-vice law, and applied for a writ of habeas corpus to the district judge, who, upon the hearing, remanded her. Notice of appeal was given to this court. Thereafter she was discharged from custody, and is now at large. Under this showing we believe the motion *Page 524 
of the Assistant Attorney General to dismiss the appeal should be sustained. It is unnecessary to discuss this question. We think under the facts stated in the affidavit supporting the Assistant Attorney General's motion it should be sustained.
The appeal is, therefore, dismissed.
Dismissed.